Citation Nr: 1517074	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



REMAND

The Veteran served on active duty for training from March 2005 to September 2005, and on active duty from December 2005 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for PTSD and awarded a disability rating of 70 percent.  The appeal also comes from a September 2012 rating decision by the RO, which denied entitlement to TDIU.

By the September 2012 rating decision, the RO also proposed to reduce the Veteran's disability rating for PTSD from 70 percent to 50 percent.  In December 2012, the Veteran submitted a notice of disagreement (NOD) with his initial rating of 70 percent.  By a January 2013 rating decision, the RO implemented the reduction from 70 percent to 50 percent.  On March 19, 2013, the Veteran submitted a NOD with both the decreased rating for PTSD and the denial of TDIU.  By an April 2013 decision, the RO restored the 70 percent as though the reduction had not occurred.  

Pursuant to 38 C.F.R. § 20.700 (2014), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person. 
See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).

A review of the record reveals that the Veteran's VA Form 9 (Appeal to the Board of Veterans' Appeals) with respect to the denial of TDIU was received by the RO on July 2, 2013.  On September 18, 2013, the Veteran filed a VA Form 9 in response to a SOC on the PTSD rating issue.  In both, the Veteran clearly indicated a desire for a Board hearing at a local VA office.  In an appeal certification worksheet, the RO indicated that a hearing was docketed, but there is no further indication that one was thereafter scheduled.  Because the Veteran has not been afforded the opportunity to appear as requested, the case will be remanded.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the RO.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014), affording sufficient time for the Veteran and his representative to prepare for the hearing.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

